DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
i. “the anode” in line 11, referring to “an electrode” previously recited in line 3, lacks proper antecedent basis. The Examiner suggests amending “an electrode” with “an anode” in order to avoid a potential 112 indefiniteness rejection; and
ii. “VCELs” in line 6 appears to be a typo and should be changed to “VCSELs” in order to remove ambiguity. 
  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
claim 15 should be changed to depend on claim 14 where “an essentially regular arrangement” is initially recited in order to avoid a potential 112 indefiniteness rejection due to “the essentially regular arrangement” recited in lines 1-2 of claim 15 lacking proper antecedent basis.  
Appropriate correction is required.
For purposes of examination, the above claims have been examined with the Examiner’s suggestions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/087301A1 (01/28/20 IDS, herein WO’301).
Regarding claim 1, WO’301 in a first embodiment discloses a light-emitting device (100, FIG. 2A-2B) comprising: 
a die (a die as shown in FIG. 2A where VCSELs 10 are disposed); 
an electrode (an anode or a p-electrode is implicitly taught by 10 being electrically pumped VCSELs, first paragraph, col. 6) on the die; 
a cathode (a cathode or an n-electrode is implicitly taught by 10 being electrically pumped VCSELs, first paragraph, col. 6) on the die; and 
a plurality of vertical cavity surface-emitting lasers (VCSELs) (10, FIG. 2B, first paragraph, col. 6) in the die in a VCSEL distribution (a VCSEL distribution in zone A-C, FIG. 2B) with a VCSEL density of the plurality of VCSELs over the die essentially linearly decreasing from a highest VCSEL density in a first die region to a lowest 
WO’301 in the first embodiment does not disclose a diameter of the plurality of VCSELs essentially linearly increasing from the first die region to the second die region, each of the plurality of VCSELs being electrically coupled to the anode and the cathode.
WO’301 in a second embodiment discloses a similar VCSEL array (100, FIG. 4) comprising: a plurality of vertical cavity surface-emitting lasers (VCSELs) (12/14, FIG. 4, last paragraph, col. 6) in a die; wherein a diameter of the plurality of VCSELs essentially linearly increasing from a first die region to a second die region (a diameter of the apertures in the VCSELs linearly increasing from the top of the VCSEL array to the bottom of the VCSEL array, FIG. 4, first paragraph, col. 7), each of the plurality of VCSELs being electrically coupled to an anode and a cathode (“Since the VCSEL emitters 12, 14 (i.e. mesas) share the same p-contact 20 (top) and n-contact (bottom, not shown), they are connect in parallel, and will operate at an identical laser voltage,” second paragraph, col. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of VCSELs of WO’301 in the first embodiment with the diameter of the VCSELs linearly increasing from zone A to zone C as taught by WO’301 in the second embodiment in order to keep the chip size small while retaining the same number of VCSELs (last paragraph on page 6).
Regarding claim 2, WO’301 discloses the first die region and the second die region are at opposite ends of the die (zone A and zone C are at opposite end of the die, FIG. 2B).
Regarding claims 6-11, WO’301 has disclosed the light-emitting device outlined in the rejection to claim 1 above except the VCSEL density in the first die region is at least 600 VCSELs per mm2, 1000 VCSELs per mm2, or 1500 VCSELs per mm2; or the VCSEL density in the second die region is at most 400 VCSELs per mm2, 200 VCSELs per mm2, or 100 VCSELs per mm2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCSEL density in the first die region to be at least 600 VCSELs per mm2, 1000 VCSELs per mm2, or 1500 VCSELs per mm2, or the VCSELs density in the second die region to be at most 400 VCSEL per mm2, 200 VCSELs per mm2, or 100 VCSEL per mm2 in order to obtain desired output intensity/brightness in each of the first and second regions since forming a specific VCSEL density in a die only involves routine skill in the art.
Regarding claims 12-13, WO’301 has disclosed the light-emitting device outlined in the rejection to claim 1 above and further discloses the diameter of the VCSELs may vary between 4 µm, 6 µm, 8 µm, and 10 µm (fourth paragraph, col. 7) except the diameter VCSELs of the plurality of VCSELs in the first die region is in a range of 6 µm-8 µm; or the diameter of VCSELs of the plurality of VCSELs in the second die region is in a range of 10 µm-15 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the VCSELs in zone A with a range of 6 µm-8 µm and the diameter of the VCSELs in 
Regarding claim 16, WO’301 discloses the die comprises: a first distributed Bragg reflector mirror (an n-DBR is implicitly taught by VCSELs 10, first paragraph, col. 6), a second distributed Bragg reflector mirror (a p-DBR is implicitly taught by VCSELs 10, first paragraph, col. 6), and an active region (an active layer/region between the n-DBR and p-DBR is implicitly taught by VCSELs 10, first paragraph, col. 6) between the first distributed Bragg reflector mirror and the second distributed Bragg reflector mirror.
Regarding claim 17, WO’301 in a first embodiment discloses a method of manufacturing a VCSEL die (100, FIGS. 2A-2B), the method comprising: 
allocating a first region of the die to a highest VCSEL density (zone A has a highest density, FIG. 2B); 
allocating a second region of the die to a lowest VCSEL density (zone C has a lowest density, FIG. 2B); and 
forming a plurality of VCSELs (10, FIG. 2B, first paragraph, col. 6) over the die with an essentially linear decrease in VCSEL density from the first region to the second region (a VCSEL density of the VCSELs 10 is linearly decreasing from zone A to zone C, FIG. 2B, second paragraph, col. 6).
WO’301 in the first embodiment does not disclose an essentially linear increase in diameter of the plurality of VCSELs from the first region to the second region; and electrically coupling the plurality of VCSELs to a common cathode and a common anode.
WO’301 in a second embodiment discloses a similar VCSEL array (100, FIG. 4) comprising: a plurality of vertical cavity surface-emitting lasers (VCSELs) (12/14, FIG. 4, last paragraph, col. 6) in a die; wherein an essentially linear increase in diameter of the plurality of VCSELs from the first region to the second region (a diameter of the apertures in the VCSELs linearly increasing from the top of the VCSEL array to the bottom of the VCSEL array, FIG. 4, first paragraph, col. 7); and electrically coupling the plurality of VCSELs to a common cathode and a common anode (“Since the VCSEL emitters 12, 14 (i.e. mesas) share the same p-contact 20 (top) and n-contact (bottom, not shown), they are connect in parallel, and will operate at an identical laser voltage,” second paragraph, col. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of VCSELs of WO’301 in the first embodiment with the diameter of the VCSELs linearly increasing from zone A to zone C as taught by WO’301 in the second embodiment in order to keep the chip size small while retaining the same number of VCSELs (last paragraph on page 6).
Regarding claim 18, WO’301 discloses the forming the plurality of VCSELs comprises depositing a plurality of metal contacts (a p-metal contact/electrode forming the apertures on each of the VCSELs 10 is implicitly taught, FIG. 4) shaped to define an aperture on an emission face of the die.
Regarding claims 19-20, WO’301 has disclosed the light-emitting device outlined in the rejection to claim 17 above except the forming the plurality of VCSELs further comprises forming VCSELs of the plurality of VCSELs in the first region with a density .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO’301 in view of CN107039885A (01/28/20 IDS, herein CN’885).
Regarding claims 3 and 5, WO’301 has disclosed the light-emitting device outlined in the rejection to claim 1 above except the first die region and the second die region are essentially annular in shape, and the first die region is in a center of the die and the second die region is along edges of the die. CN’885 discloses a VCSEL array light source comprising VCSELs on a die that are annularly arranged (FIG. 8), wherein a VCSEL density is linearly increasing from a first region in a center of the die to a second region along edges of the die (a VCSEL density is linearly decreasing from a region in the center to a region along the edges, FIG. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the VCSEL density in the first die region and the second die region of WO’301 with linearly decreasing from the first die region to the second die region as taught by CN’885 in order to obtain desired output patterns since forming different aperture diameters of a VCSEL array only involves routine skill in the art.
Regarding claim 4, the combination has disclosed the light-emitting device outlined in the rejection to claims 3 and 5 above except the first die region is along edges of the die and the second die region is in a center of the die. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the higher VCSEL density region to edges of the die and lower VCSEL density region to the center of the die in order to obtain desired output patterns, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO’301 in view of Chua (US PG Pub 2005/0019973 A1).
Regarding claims 14-15, WO’301 has disclosed the light-emitting device outlined in the rejection to claim 1 above except the plurality of VCSELs are arranged in the die in an essentially regular arrangement, and the essentially regular arrangement is an essentially hexagonal array. Chua discloses a VCSEL array comprising a plurality of VCSELs arranged in a die in an essentially hexagonal array (FIG. 3, [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the VCSELs of WO’301 with an essentially hexagonal array arrangement as taught by Chua in order to obtain desired output patterns, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BARVE et al. (US PG Pub 2019/0222002 A1) disclose a VCSEL array with a diameter of the VCSEL linearly varying from a center of the array to edges of the array (FIGS. 3A & 4A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828